DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, in the reply filed on 10/12/2022 is acknowledged. Applicant elected Group I directed to a method for administration of the therapeutic agent using an apparatus (now claims 1-11), without traverse in the reply to Restriction Requirement filed on 09/13/2022. Claims 12-20 to the non-elected Group and Species stand withdrawn from consideration pursuant to 37 CFR 1.142(b). In view of the foregoing, the Examiner’s restriction requirement is maintained as FINAL.
The election of species set forth in the telephone interview with Trace H. Jackson on 11/10/2022 acknowledging election of species 4-11, has been withdrawn because claims 1-11 are drawn to the same invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over D. Carley et al. (WO 2011/063164 A2, 05/26/2011, “Carley”) in view of P. Chu (WO2019084525, 05/02/2019, “Chu”), P. Cann et al. (Gut. 1983 May;24(5):405-11, “Cann”), M. Hanley et al. (Clinical Pharmacokinetics 49, 71–87 (2010), “Hanley”), and Craig E. Kinzer (US 2016/0039591 A1, 02/11/2016 “Kinzer”).

Carley teaches methods of treating cannabinoid-sensitive disorders such as irritable bowel syndrome [Carley, page 5, 0017]. 
With regard to claim 1, Carley teaches compositions (medicaments) comprise a cannabinoid partitioned in an immediate release compartment and in a delayed release compartment that result in delivery of a therapeutic level of one or more cannabinoids during a clinically relevant therapeutic window, wherein the therapeutic window is a longer window than provided by immediate release medicaments [Carley, page 4, 0016]. 
 
With regard to claim 1 terms “introducing a first combination of therapeutic agent into the GI tract at a first time (T1), and introducing a second combination of therapeutic agent into the GI tract at a second time (T2)”, the specification defines T1 and T2 as: .

[0028] Referring now to Fig. 2, an exemplary sequence of release events for releasing the therapeutic combination is illustrated. At step 201 and time T1 a capsule is ingested into a GI tract of a mammal. A first lag time, such as 1-2 hours, follows ingestion with no drug release (some embodiments may include an initial drug release without delay in addition to those illustrated). At step 202 and time T2, active agents included in a therapeutic combination may release a first pulse of microspheres. The first release of active agents occurs at a first situs within the GI tract of the patient that ingested the capsule.

Carley defines “treatment window” as:
0043 "Treatment window" means the period of time beginning at the time of administration (i.e. To) of the drug composition and ending at a defined time. The treatment window can be further divided into sub-periods, such as "early treatment window" (e.g. T1hr-T4hr or T1hr-T5hr) or "late treatment window" (e.g. T4hr-T8hr or T3hr-T8hr).
[Carley, page 9, 0043].

The Carley early and late treatment windows meets the limitation of claim 1 terms first time, T1 and second time, T2.

Carley teaches that the medicaments can be combined with one or more additional therapeutic agents useful in the treatment of a cannabinoid-sensitive disorder [Carley, page 0139]. Carley teaches that the medicament is comprising a delayed release compartment and an immediate release compartment contained within the same dose unit [Carley, page 66, 0247], wherein mixtures of the two in a capsule shell provide for a combination of immediate- and delayed-release compartments [Carley, page 67, 0249]. Therefore, Carley meets the claim 1 term combination of therapeutic agent in a capsule with a delayed release mechanism.

Carley teaches a method of treating cannabinoid sensitive disorders include “providing, when administered to certain subjects: (1) a therapeutic window which begins within about 30 minutes or about 1 hour or about 2 hours of administration; and (2) a therapeutic window that is about 1 to about 10 hours longer than the therapeutic window of an immediate release dosage” [Carley, page 10, 0048]. Therefore, Carley meets the claim 1 terms “introducing first and second combination of therapeutic agents”.

Carley teaches that upon administration, the immediate release compartment releases the medicament and the delayed-release compartment releases its dose when the pH of the gastrointestinal tract is sufficiently alkaline to dissolve the different coatings. Carley teaches that since the coatings are insoluble in acidic conditions, the delayed release compartments release in the upper portion of the small intestine and in the lower portion of the small intestine/large intestine, respectively, unlike the immediate release compartment which releases in the stomach [Carley, page 76, 00269]. Thus, Carley teaches three targets of the GI tract including the stomach wherein the immediate release compartment is released, the small intestine and large intestine wherein the delayed-release compartment is released. 

	With regard to claim 3, Carley teaches that the therapeutic window includes a late therapeutic window of 4-8 hours [Carley, page 9, 0043]. 

Carley teaches a kit that contains an appropriate number of one or more doses of a medicament, and optionally, the doses are in a device that compartmentalizes the daily doses [Carley, page54, 00193]. 

	However, Carley does not teach the therapeutic agents comprising CBD and terpene, determining the GI system pass through period, determining the body mass of the patient, or using a smart device to input user information to formulate cannabis formulations that is tailored to user’s status, symptoms, and needs.

	Chu teaches  a method for obtaining tailored cannabis dosing formulations for a user, comprising collecting user information using an interactive wellness APP, establishing a baseline cannabis dosage by correlating the cannabis database to fit with the user information, preparing a baseline cannabis dosage comprising two or more cannabis compounds, observing user responses to the baseline cannabis dosage to provide user response data, entering the user response data into the wellness APP [Chu, page 5, 0018].

	Chu teaches an apparatus for providing user tailored cannabis formulations, comprising a wellness App on a communication device, for gathering user data, etc. [Chu 0013]. Chu teaches that the communication device is selected from the group consisting of smartphone, tablet, mobile internet device, etc., and processor comprises a pharmaceutical dosage formula algorithm and is capable of evolving treatment and dosages to be tailored to a user [Chu, page 5, 0014].

	Chu teaches that cannabis compounds are known to have beneficial effects on inflammatory bowel disorders (irritable bowel syndrome and irritable bowel disease) [Chu, page 2, 0005]. Chu teaches that the method includes dosing therapy with treatment for irritable bowel syndrome [Chu, page 25, 0098].

	With regard to claim 1 therapeutic agent which comprises CBD and terpenes, Chu teaches that the cannabis compounds are selected from CBD, terpenes, THC, etc., and combinations thereof [Chu, page 6, 0021].  

	Chu teaches that the Initial dose ranges can be varied depending upon the user's prior experience with cannabis, body mass, and other considerations relating to their physical and psychological conditions [Chu, page 9, 0041]. Therefore, Chu meets the claim 1 term “body mass”.

	Chu teaches that the inability to precisely measure the doses hindered the benefit of cannabis compounds [Chu, page 1, 0003], and the systems, methods, and apparatus enable the users to conveniently formulate a beneficial formulation tailored to this user's needs based on the user characteristics, physical states, and initial responses [Chu, page 2, 0005], and enable for precision dosing and improvement in tailored formulations as we obtain better data about cannabis uses and better understanding of the human body [Chu, page 2, 0004].

	Regarding determining the GI system pass through period, Cann teaches that determining the gastrointestinal transit (pass through period) is an important factor for managing irritable bowel syndrome [Cann, page 410, col. 1].

Moreover, Hanley teaches the correlation between body mass and pass though of a drug (drug clearance) stating that “While oral drug absorption does not appear to be altered in obese individuals, differences in the distribution and clearance (CL) of certain drugs have been noted. As these two parameters are integral determinants of the pharmacokinetic behavior of a drug, a thorough understanding of their changes in the obese is a requisite to ensure safe and effective pharmacotherapy.” [Hanley, page 72, col. 2].

Regarding using a smart device for inputting patient information to track cannabis strains, dosages, and formulations, Kinzer teaches a method of obtaining user-specific dose-form fabrication information associated with a unit dose forms including at least one phyto-cannabinoid responsive to obtaining the user-specific dose-form fabrication information [Kinzer, page 1, 0005].

Kinzer teaches that the unit dose form comprises at least one phyto-cannabinoid, a terpene [Kinzer, page 2, 0020], and a pharmaceutically acceptable carrier [Kinzer, page 2, 0021], wherein the pharmaceutically acceptable carrier comprises a controlled-released carrier [Kinzer, page 3, 0023].

With regard to claim 4, Kinzer teaches in Figure 1B a unit dose package includes a communication component 116 that informs a network application regarding contents, a communication component 118 that informs a client device regarding contents, wherein client devices include a Smart device, input-output devices, etc. [Kinzer, page 4, 0032], one or more computing devices such as a processor [Kinzer, page 4, 0033], memory that stores information regarding user-specific terpene/terpenoid/CBD/THC information, user-specific pain mitigation profile information, etc. [Kinzer 0035]. Kinzer further teaches that the component includes one or more input/output component such as a display [Kinzer, page 4, 0036]. 

With regard to claims 4, 5, and 6 term “inputting patient information”, Kinzer teaches a component includes one or more user input/output components, coupled to at least one computing device configured to control (e.g., software-implemented) at least one parameter associated with designing, fabricating, formulating a unit dose form [Kinzer 0036].


    PNG
    media_image1.png
    581
    756
    media_image1.png
    Greyscale


Regarding claims 4, 5, and 6 first, second, and third patient information, Kinzer teaches in Figure 3 a method includes obtaining user-specific dose-form fabrication information associated with dose form including at least one phyto-cannabinoid (first patient information), phyto-cannabinoid/terpene content information (second patient information), phyto-cannabinoid/terpene/terpenoid content information (third patient information), and phyto-cannabinoid/terpene/phyto-cannabidiol content information (fourth patient information) [Kinzer, page 6, 0057].

With regard to claims 7and 8 Kinzer teaches in Figure 3 a method includes fabricating a plurality of unit dose forms including at least one phyto-cannabinoid responsive to obtaining the user-specific dose form fabrication information, which a response to the first, second, third, and forth patient information [Kinzer, page 6, 0059], see Figure 3, 332-336. Kinzer meets the limitation of claims 7 and 8 because fabricating the dose unit is responsive to the user information obtaining at 300 and transmitting to 330 through the communication component 116 (Figure 1B above).

    PNG
    media_image2.png
    704
    904
    media_image2.png
    Greyscale

With regard to claim 9, Kinzer teaches at 336 (Figure 3) fabricating a dose forms including phyto-cannabinoid/terpene/phyto-cannabidiol [Kinzer, page 6, 0059]. Kinzer teaches that the unit dose comprises at least one terpene (e.g., borneol, β-caryophyllene, cineole, etc.). Kinzer teaches that the unit dose comprises at least a first terpene, a second terpene, a third terpene, or a fourth terpene [Kinzer, page 5, 0044]. Therefore, Kinzer’s fourth product includes a combination of phyto-cannabinoid/ terpene/ phyto-cannabidiol.

With regard to claim 10, Kinzer teaches in Figure 4 a system which includes circuitry configured to generate user-specific dose-form fabrication information responsive to one or more inputs indicative of a user-specific autoimmune diseases profile [Kinzer 0060], a user-specific pain mitigation profile, etc. [Kinzer 0061].

With regard to claim 11, Kinzer teaches in Figure 4 a system includes circuitry configured to generate user-specific dose-form fabrication information responsive to one or more inputs indicative of a user-specific desired feeling/results profile [Kinzer 0061].

Figure 4

    PNG
    media_image3.png
    712
    861
    media_image3.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the cannabinoid taught by Carley in the method of treating irritable bowel syndrome with the therapeutic combination of CBD and terpenes taught by Chu. One would be motivated to do so, with a reasonable expectation of success because Chu teaches the benefit of using the full spectrum of cannabis compound and teaches a cannabis formulation comprising CBD, terpenes, etc. and combination thereof for treating IBS.  

Moreover, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to incorporate determination of GI system pass through period taught by Cann and Hanley and the body mass of the patient taught by Chu in the method of treating irritable bowel syndrome taught by the combination of Carley and Chu.  One would be motivated to do so, with a reasonable expectation of success because Cann teaches the importance of determining GI pass through period in managing irritable bowel syndrome, Hanley teaches the importance of determining the drug clearance, and Chu teaches the importance of determining the body mass of the patient when formulating the cannabis formulation.

Lastly, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to incorporate a smart device for inputting patient information and monitoring user’s symptoms and needs taught by Kinzer when using the method of treating irritable bowel syndrome taught by the combination of Carley, Chu, Cann and Hanley. One would be motivated to do so, with a reasonable expectation of success because Carley teaches that the medicament doses can be in a device that compartmentalizes the daily doses, Chu teaches the need for method, system and wellness App that tailoring the cannabis compound to the need of users and Kinzer teach a smart device for obtaining user-specific dose of cannabinoid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622